UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Evelyn Castillo, on behalf of herself and all others similarly
 situated,                                                         19-cv-388 (ARR) (PK)

                   Plaintiff,

   — against —                                                     Not for print or electronic
                                                                   publication
 The John Gore Organization, Inc.,

                   Defendant.
                                                                   Opinion & Order


ROSS, United States District Judge:

       Plaintiff Evelyn Castillo, purportedly on behalf of a class, is suing The John Gore

Organization, Inc., alleging that the defendant’s theater unlawfully discriminates on the basis of

disability. Her complaint raises claims under Title III of the Americans with Disabilities Act §§

301–308, 42 U.S.C. §§ 12181–12188 (2018); the New York State Human Rights Law, N.Y. Exec.

Law §§ 291–297 (McKinney 2019); the New York State Civil Rights Law, N.Y. Civ. Rights Law

§§ 40–41 (McKinney 2019); and the New York City Human Rights Law, N.Y.C., N.Y. Admin.

Code §§ 8-102–8-126 (1991), https://www1.nyc.gov/site/cchr/law/text-of-the-law.page. The

defendant has moved to dismiss the complaint for lack of subject matter jurisdiction pursuant to

Federal Rule of Civil Procedure 12(b)(1), claiming that the plaintiff lacks standing. Alternatively,

the defendant has moved to dismiss for failure to state a claim pursuant to Rule 12(b)(6). For the

reasons set forth below, the defendant’s motion to dismiss for lack of standing is granted. Because

I lack subject matter jurisdiction, I do not decide whether the plaintiff has failed to state a claim.

                                          BACKGROUND

       The plaintiff, Evelyn Castillo, alleges that she has diabetes mellitus, a disability under the
Americans with Disabilities Act (“ADA”). Compl. ¶¶ 3, 21, ECF No. 1. The defendant, the John

Gore Organization, owns and operates the Charles Playhouse, a theater in Boston, Massachusetts.

Id. at ¶¶ 1, 14, 25. In or around December 2018, from Kings County, New York—where she

resides—the plaintiff visited the defendant’s website because she “intended to buy tickets to

attend” a “concert” there. Id. at ¶¶ 12, 17, 21, 24.1 However, the plaintiff “did not book a ticket”

after seeing on the defendant’s website that the defendant had a policy prohibiting patrons from

bringing outside food into the theater. Id. at ¶ 12; see Pl.’s Ex. A at 2, ECF No. 7-1 (“Ex. A”).

Because she has diabetes, the plaintiff must have specific types of snacks with her at all times, as

her blood sugar can drop suddenly, and she must immediately eat an appropriate food item to

stabilize it. See Compl. ¶ 21. Thus, the defendant’s policy banning outside food from its theater

deterred the plaintiff from visiting the theater. See id. at ¶¶ 24, 46–47.

        The plaintiff claims that she “intends to take advantage of the facilities offered by

Defendant in the future once the access barriers are remedied” and that she “intends to attend a

similar event at the [theater] as soon as Defendant fixes its discriminatory policies.” Id. at ¶¶ 12,

24. However, she does not claim that she has ever visited the defendant’s theater—or Boston—in

the past. In fact, she claims that she “did not attempt to attend an event” at the theater “because

she understood Defendant’s discriminatory policy and knew that such an attempt would be futile.”

Id. at ¶ 47.

        According to the defendant, in December 2018, its website’s homepage contained an

“accessibility” policy that invited visitors to contact the theater about any accessibility concerns.

Spry Decl. ¶¶ 7–8, ECF No. 25. Specifically, that policy stated that “[t]he Charles Playhouse is



1
 The defendant notes that the performance that the plaintiff alleges she intended to see was a play
and not a concert. Def.’s Mem. of Law in Supp. of Mot. to Dismiss 7 n.8, ECF No. 20 (“Def.’s
Mem.”).
                                                   2
accessible to all patrons. Guests with accessibility questions or who require additional assistance

may email the Playhouse directly . . . or call the House Manager . . . .” Def.’s Ex. 4, ECF No. 25-

4 (“Ex. 4”). It also provided an email address and phone number for such accessibility questions

or requests. See id. It further provided more specific accessibility information for wheelchair users

and individuals with visual impairments. See id. The website’s homepage also contained a “code

of conduct” that included a policy prohibiting “outside food or beverage[.]” Spry Decl. ¶¶ 6, 10;

Def.’s Ex. 6, ECF No. 25-6 (“Ex. 6”). All of the website’s homepage content—including the

accessibility policy and the code of conduct—appeared on one page. Spry Decl. ¶ 6. The defendant

sequenced its website content such that before reaching the policy prohibiting outside food, a

website user must have first scrolled past the theater’s accessibility policy. Id. at ¶¶ 7, 10. Between

December 2018 and at least September 2019, when the defendant’s employee David Spry

submitted the latest declaration in connection with this case, “the substantive content, language

and sequencing of all relevant portions” of the defendant’s website “have remained the same,”

although the defendant migrated its website to a new platform for aesthetic reasons in March 2019.

See id. at ¶¶ 4–5.

       The plaintiff claims that when she accessed the defendant’s website in or around December

2018, she encountered the portion of the website prohibiting outside food, see, e.g., Compl. ¶ 24,

but she does not claim to have contacted the theater to ask a question about accessibility or to

request assistance.

       In January 2019, the plaintiff filed her complaint against the defendant, bringing claims

under the ADA and related New York State and City laws. See Compl. ¶¶ 54–113. She purports

to be bringing her claims as a class action on behalf of “all legally metabolically-disabled

individuals in the United States who have attempted to access the [Charles Playhouse] and as a



                                                  3
result have been denied access to the enjoyment of goods and services offered in the [Charles

Playhouse] during the relevant statutory period.” Id. at ¶ 27. She seeks injunctive and declaratory

relief, as well as compensatory damages. Id. at ¶¶ 114–18. The defendant moved to dismiss for

lack of constitutional standing pursuant to Rule 12(b)(1), see Fed. R. Civ. P. 12(b)(1), and for

failure to state a claim pursuant to Rule 12(b)(6), Fed. R. Civ. P. 12(b)(6). See Def.’s Mem. 2–3,

ECF No. 20.

                                           DISCUSSION

       Article III of the United States Constitution limits the jurisdiction of the federal courts so

that they may hear only “Cases” and “Controversies.” Lujan v. Defenders of Wildlife, 504 U.S.

555, 559 (1992). In order for a justiciable case or controversy to exist, a plaintiff must satisfy the

three requirements of constitutional standing. See id. at 560–61. “First, the plaintiff must have

suffered an ‘injury in fact’—an invasion of a legally protected interest which is (a) concrete and

particularized, and (b) ‘actual or imminent, not conjectural or hypothetical.’” Id. at 560 (internal

citations omitted) (quoting Whitmore v. Arkansas, 495 U.S. 149, 155 (1990)). Second, the plaintiff

must show “a causal connection between the injury and the conduct complained of . . . .” Lujan,

504 U.S. at 560 (citing Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 41–42 (1976)). Third, it

must be likely that a favorable judicial decision will redress the injury. Lujan, 504 U.S. at 561

(citing Simon, 426 U.S. at 38, 43). The parties in this case focus their arguments on the first

element: the existence of an injury in fact.2

       When assessing claims under the ADA, the United States Court of Appeals for the Second

Circuit has found constitutional standing, and therefore injury in fact, when:



2
 I must evaluate standing as of “the time the complaint is filed.” Access 4 All, Inc. v. Trump Int’l
Hotel & Tower Condo., 458 F. Supp. 2d 160, 167 (S.D.N.Y. 2006) (citing Robidoux v. Celani, 987
F.2d 931, 938 (2d Cir. 1993)).
                                                  4
               (1) the plaintiff alleged past injury under the ADA; (2) it was
               reasonable to infer that the discriminatory treatment would continue;
               and (3) it was reasonable to infer, based on the past frequency of
               plaintiff’s visits and the proximity of defendant[’s establishment] to
               plaintiff’s home, that plaintiff intended to return to the subject
               location.

Kreisler v. Second Ave. Diner Corp., 731 F.3d 184, 187–88 (2d Cir. 2013) (citing Camarillo v.

Carrols Corp., 518 F.3d 153, 158 (2d Cir. 2008) (per curiam)).

       Courts in the Second Circuit have expanded upon the first and third elements of this test.

First, “deterrence constitutes an injury under the ADA . . . .” Kreisler, 731 F.3d at 188. Thus, if a

plaintiff has not “personally encounter[ed]” a barrier to access, she has nonetheless suffered an

injury if she had “actual knowledge of the barrier complained of and has been deterred from

visiting the public accommodation because of that barrier.” Perdum v. Forest City Ratner Cos.,

174 F. Supp. 3d 706, 714–15 (E.D.N.Y. 2016) (quoting Panzica v. Mas-Maz, Inc., No. CV-05-

2595(ARL), 2007 WL 1732123, at *3 (E.D.N.Y. June 11, 2007)), aff’d 677 F. App’x 2 (2d Cir.

2017) (summary order). Some courts have anchored this same test in the text of the ADA, which

states that a person with a disability does not need “to engage in a futile gesture if such person has

actual notice that a person or organization covered by this subchapter does not intend to comply

with its provisions.” 42 U.S.C. § 12188(a)(1); see Lowell v. Lyft, Inc., 352 F. Supp. 3d 248, 255

(S.D.N.Y. 2018) (“To plausibly demonstrate the first element of standing, injury, an individual

with a disability is not required to ‘engage in a futile gesture if such person has actual notice that

a person or organization covered by this subchapter does not intend to comply with its provisions.’”

(quoting 42 U.S.C. § 12188(a)(1))); Access 4 All, 458 F. Supp. 2d at 167–68 n.3 (S.D.N.Y. 2006)

(linking requirement that ADA plaintiff have awareness of discriminatory conditions to futile

gesture provision of statute); Small v. Gen. Nutrition Cos., Inc., 388 F. Supp. 2d 83, 87 (E.D.N.Y.

2005) (“Although, in the context of Title III of the ADA, plaintiffs need not engage in the ‘futile

                                                  5
gesture’ of visiting a building containing known barriers that the owner has no intention of

remedying, see 42 U.S.C. § 12188(a)(1), they must at least prove actual knowledge of the barriers

and show that they would visit the building in the imminent future but for those barriers.” (quoting

Steger v. Franco, Inc., 228 F.3d 889, 892 (8th Cir. 2000))).3

       As for the third element of constitutional standing in ADA cases—that it must be

reasonable to infer that the plaintiff intended to return to the subject location—one court in this

district has linked the requirement that the plaintiff intended to return to the constitutional

requirement that an injury in fact be imminent, rather than conjectural or hypothetical. See Feltzin

v. Stone Equities, LLC, No. CV 16-6457 (SJF) (AKT), 2018 WL 1115135, at *10–*11 (E.D.N.Y.

Feb. 8, 2018); see also Feltzin v. Stone Equities, LLC, No. 16-CV-6457 (SJF)(AKT), 2018 WL

1114682, at *1 (E.D.N.Y. Feb. 26, 2018) (adopting Magistrate Judge’s Report & Recommendation

in its entirety). While there is no precise degree of likelihood of return that is necessary to show

imminence, the following factors are relevant: “(1) the proximity of the place of public

accommodation to plaintiff’s residence, (2) plaintiff’s past patronage of defendant’s business, (3)

the definitiveness of plaintiff’s plans to return, and (4) the plaintiff’s frequency of travel near

defendant.” Stone Equities, 2018 WL 1115135, at *11 (quoting Shariff v. Channel Realty of

Queens, LLC, No. 11–CV–1499 (DLI)(VVP), 2013 WL 5519978, at *3 (E.D.N.Y. Sept. 30,

2013)). Relatedly, a plaintiff “seeking injunctive relief must also prove that the identified injury in




3
 In Kreisler, the Second Circuit did not explicitly ground its deterrence theory in the ADA’s “futile
gesture” provision. However, it did explicitly adopt the Ninth Circuit’s ruling in Pickern v. Holiday
Quality Foods Inc., 293 F.3d 1133 (9th Cir. 2002). See Kreisler, 731 F.3d at 188 (“[W]e now adopt
the Ninth Circuit’s ruling in Pickern and hold that [deterrence constitutes an injury under the
ADA].” (citing Pickern, 293 F.3d at 1137–38)). In Pickern, the Ninth Circuit held “that when a
plaintiff who is disabled within the meaning of the ADA has actual knowledge of illegal barriers
at a public accommodation to which he or she desires access, that plaintiff need not engage in the
‘futile gesture’ of attempting to gain access in order to show actual injury . . . .” 293 F.3d at 1135.
                                                  6
fact presents a ‘real and immediate threat of repeated injury.’” Kreisler, 731 F.3d at 187 (citing

Shain v. Ellison, 356 F.3d 211, 215 (2d Cir. 2004)); see also City of Los Angeles v. Lyons, 461

U.S. 95, 102 (1983) (“[p]ast exposure to illegal conduct does not in itself show a present case or

controversy regarding injunctive relief . . . if unaccompanied by any continuing, present adverse

effects.” (quoting O’Shea v. Littleton, 414 U.S. 488, 495–96 (1974)).

       Finally, because the elements of constitutional standing “are not mere pleading

requirements but rather an indispensable part of the plaintiff’s case,” the plaintiff must support

“each element” of standing “in the same way as any other matter on which the plaintiff bears the

burden of proof, i.e., with the manner and degree of evidence required at the successive stages of

the litigation.” Carter v. HealthPort Techs., LLC, 822 F.3d 47, 56 (2d Cir. 2016) (quoting Lujan,

504 U.S. at 561). A Rule 12(b)(1) motion to dismiss “may be either facial or fact-based.” Carter,

822 F.3d at 56. “When [a] Rule 12(b)(1) motion is facial, [it is] based solely on the allegations of

the complaint . . . and [the] exhibits attached to [the complaint].” Id.4 The district court must

determine whether the complaint “allege[s] facts that affirmatively and plausibly suggest that [the

plaintiff] has standing to sue.” Id. (quoting Amidax Trading Grp. v. S.W.I.F.T. SCRL, 671 F.3d

140, 145 (2d Cir. 2011)). When a Rule 12(b)(1) motion is fact-based, the defendant proffers

evidence, and the plaintiff may come forward with her own evidence to controvert the defendant’s

evidence. See Carter, 822 F.3d at 57. However, the plaintiff may rely solely on the complaint if

the defendant’s evidence “does not contradict plausible allegations that are themselves sufficient

to show standing.” Id. In this case, the defendant has proffered authenticated exhibits as evidence,




4
  “A complaint is deemed to include any written instrument attached to it as an exhibit, materials
incorporated in it by reference, and documents that, although not incorporated by reference, are
‘integral’ to the complaint.” Sira v. Morton, 380 F.3d 57, 67 (2d Cir. 2004) (internal citations
omitted) (quoting Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002)).
                                                 7
and the plaintiff has not come forward with her own evidence to controvert these exhibits.5 Thus,

I treat the defendant’s motion as fact-based and the defendant’s proffered facts as undisputed.

    I.      The plaintiff does not have standing under the ADA.

         To allege standing under Kreisler, the plaintiff must allege (1) a “past injury under the

ADA”; (2) that “it was reasonable to infer that the discriminatory treatment would continue”; and

(3) that “it was reasonable to infer, based on the past frequency of plaintiff’s visits and the

proximity of defendant[’s establishment] to plaintiff’s home, that plaintiff intended to return to the

subject location.” 731 F.3d at 187–88. The plaintiff does not plausibly allege any of these elements,

and the defendant’s evidence shows that the plaintiff has not, in fact, satisfied them. I will address

each element in turn.

         First, the plaintiff does not plausibly allege a past injury under the ADA. She does not

allege that she ever visited the Charles Playhouse or that the defendant physically barred her from

entering. Instead, she alleges that “[i]n or around December 2018,” she “intended to attend” a

“concert” at the theater and that “she did not book a ticket” after seeing the defendant’s policy

prohibiting outside food. Compl. ¶¶ 12, 24. Thus, the only injury that the plaintiff could have

suffered is deterrence from visiting the theater. See Kreisler, 731 F.3d at 188. Indeed, the plaintiff

states that she was “deterred” from visiting the theater, Compl. ¶ 24, and that she did not attempt

to visit the theater because she “knew that such an attempt would be futile,” Compl. ¶ 47.

         However, to have suffered an injury under the deterrence theory, the plaintiff must have

had actual knowledge of a barrier to access. See Lowell, 352 F. Supp. 3d at 255 (stating that to

establish injury, plaintiffs are not required to engage in futile gestures if they have actual notice of




5
 Plaintiff’s Exhibit A was not submitted as authenticated evidence but rather was attached to her
complaint.
                                                   8
ADA non-compliance); Perdum, 174 F. Supp. 3d at 714–15 (stating that injury in fact under ADA

consists of either personally encountering barrier to access or having actual knowledge of barrier

and being deterred from visiting the public accommodation); see also Kreisler, 731 F.3d at 186,

188 (finding concrete and particularized injury where plaintiff physically passed by public

accommodation, saw physical barrier to access, and alleged he was deterred from trying to enter).

Here, the plaintiff could not have had actual knowledge of a barrier to access at the Charles

Playhouse, despite her claim to the contrary. See Compl. ¶ 46. As the undisputed record shows, in

December 2018, the theater’s website homepage content appeared on one page. Spry Decl. ¶ 6.

The homepage content was sequenced such that before even reaching the theater’s policy

prohibiting “outside food or beverage,” Ex. 6, a website user must have first scrolled past the

theater’s accessibility policy, see Spry Decl. ¶ 7. That policy stated that “[t]he Charles Playhouse

is accessible to all patrons. Guests with accessibility questions or who require additional assistance

may email the Playhouse directly . . . or call the House Manager . . . .” Ex. 4. It also provided an

email address and phone number for such accessibility questions or requests. See id. The plaintiff

makes no claim that she contacted the theater, as the defendant’s website invited her to do, and

was denied permission to bring outside food. Accordingly, she could not have had actual

knowledge that the defendant’s outside-food prohibition would bar her access to the theater, as the

defendant’s website made it abundantly clear that there was at least a possibility of obtaining an

accommodation. Cf. Lowell, 352 F. Supp. 3d at 255–56 (finding actual knowledge of barrier where

plaintiff did not download or try to use defendant’s smartphone application but had heard from

multiple people that they had used the application and found defendant’s service inaccessible).

       Second, at the time the plaintiff filed her complaint in January 2019, it was not reasonable

to infer that any alleged discriminatory treatment would continue. Between December 2018 and at



                                                  9
least September 2019, “the substantive content, language and sequencing of all relevant portions”

of the defendant’s website “remained the same . . . .” Spry Decl. ¶ 5. Because the defendant’s

website invited prospective guests to inquire about accessibility and the possibility of additional

assistance, the more reasonable inference to be drawn was that any discrimination inflicted by the

outside-food prohibition would end when the defendant received and responded to a request for a

reasonable accommodation.

       Third, when the plaintiff filed the complaint, it was not reasonable to infer that she intended

to return to—or visit in the first place—the defendant’s theater. The plaintiff alleged that she

“intends to take advantage of the facilities offered by Defendant in the future once the access

barriers are remedied” and “intends to attend a similar event at the [defendant’s theater] as soon as

Defendant fixes its discriminatory policies.” Compl. ¶¶ 12, 24. This broad allegation is not enough

to raise a reasonable inference that she intended to visit the defendant’s theater in the future. See

Stone Equities, 2018 WL 1115135, at *11 (finding no plausible intent to return when complaint

merely stated that plaintiff planned to return to defendant’s property once defendant corrected

access barriers, so that he could avail himself of defendant’s goods and services and assess whether

property complied with ADA). Under Kreisler, this element of constitutional standing under the

ADA turns on “the past frequency of plaintiff’s visits and the proximity of defendant[’s

establishment] to plaintiff’s home . . . .” 731 F.3d at 188. Here, the plaintiff has not alleged that

she made any past visits to the defendant’s theater. She stated that she “did not attempt to attend

an event” at the defendant’s theater “because she understood Defendant’s discriminatory policy

and knew that such an attempt would be futile.” Compl. ¶ 47; cf. Camarillo, 518 F. 3d at 156, 158

(finding it reasonable to infer that plaintiff intended to return to defendant’s restaurants when she

had visited each of defendant’s restaurants multiple times). Nor is the theater in close proximity to



                                                 10
the plaintiff’s home, as she resides in Kings County, New York, and the theater is located in

Boston, Massachusetts. Compl. ¶¶ 21, 25; cf. Kreisler, 731 F.3d at 188 (drawing reasonable

inference that plaintiff would visit restaurant if violation were fixed when plaintiff lived within

several blocks of restaurant).

       Stone Equities takes into account two additional factors when assessing a plaintiff’s intent

to return to the defendant’s establishment; here, an application of those factors further reveals that

it is not reasonable to infer that the plaintiff intended to visit the defendant’s theater. See Stone

Equities, 2018 WL 1115135, at *11. First, Stone Equities considers “the definitiveness of

plaintiff’s plans” to visit the defendant’s property. Id. (quoting Shariff, 2013 WL 5519978, at *3).

Here, the plaintiff’s claimed intention to attend a “similar event” at the defendant’s theater is vague

and not definitive. Compl. ¶ 24. Second, Stone Equities considers the frequency of the plaintiff’s

travel near the defendant. See 2018 WL 1115135, at *11 (citing Shariff, 2013 WL 5519978, at *3).

The plaintiff here has not alleged that she ever travels to the area near the defendant’s Boston,

Massachusetts theater. Cf. Harty v. Simon Prop. Grp., L.P., 428 F. App’x 69, 71–72 (2d Cir. 2011)

(finding plausible inference that plaintiff would likely return to defendant’s property when plaintiff

alleged he was former resident of state where property was located, visited the area often to see

family, and planned to attend upcoming gun shows in the area); Feltzin v. 183 South Wellwood

Ave. Corp., No. 16-cv-5387 (ADS)(GRB), 2017 WL 6994213, at *3–*4 (E.D.N.Y. Oct. 25, 2017)

(finding plausible allegation of plan to return to defendant’s facility when, even though plaintiff

lived in Florida and facility was in New York, plaintiff grew up in same county as facility, regularly

visited friends and family in the area, and stated he would visit within ninety days of removal of

barriers); Shariff, 2013 WL 5519978, at *3 (finding plausible intent to return to defendant’s

shopping center when plaintiff used train station on same block).



                                                  11
          Thus, as supported by the unrefuted evidence that the defendant submitted, the plaintiff

lacks standing. Because the plaintiff lacks standing, I lack subject matter jurisdiction, and I do not

decide whether the plaintiff has failed to state a claim.

    II.      Because I lack subject matter jurisdiction over the plaintiff’s ADA claim, I also
             lack subject matter jurisdiction over her claims under state and city law.

          While the parties did not address the resolution of the plaintiff’s state- and city-law claims

in detail in their briefing, I must dismiss those claims if “at any time” I determine that I lack subject

matter jurisdiction over the suit. Fed. R. Civ. P. 12(h)(3).

          Because the plaintiff lacks standing to bring her ADA claim, she also lacks standing to

bring her claims under state and city law. See Mendez v. Apple Inc., No. 18 Civ. 7550 (LAP), 2019

WL 2611168, at *1, *4 (S.D.N.Y. Mar. 28, 2019) (dismissing claims under same state and city

provisions because plaintiff lacked standing under ADA, and state and city claims were governed

by same standing doctrine). The Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d)

(2018)—which the plaintiff cites in her complaint as an alleged basis for jurisdiction, see Compl.

¶ 19(B)—does not remedy the plaintiff’s lack of standing, see Weinstein v. Trump, No. 17 Civ.

1018 (GBD), 2017 WL 6544635, at *4 n.4 (“CAFA . . . neither remedies a plaintiff’s lack of

standing nor provides an independent basis for standing.”); see also Polo v. Innoventions Int’l,

LLC, 833 F.3d 1193, 1196 (9th Cir. 2016) (“The rule that a removed case in which the plaintiff

lacks Article III standing must be remanded to state court under [28 U.S.C. ]§ 1447(c) applies as

well to a case removed pursuant to CAFA as to any other type of removed case.”); Wallace v.

ConAgra Foods, Inc., 747 F.3d 1025, 1033 (8th Cir. 2014) (“We therefore hold CAFA does not

purport to extend federal jurisdiction to state claims—if any exist—permitting recovery for bare

statutory violations without any evidence the plaintiffs personally suffered a real, non-speculative

injury in fact.”); Carter v. CIOX Health, LLC, 260 F. Supp. 3d 277, 286–88 (W.D.N.Y. 2017)

                                                   12
(finding district court had jurisdiction under CAFA but plaintiffs lacked standing for injunctive

relief because they did not satisfy constitutional test by showing likelihood of future harm).

         Thus, I lack subject matter jurisdiction over all of the plaintiff’s claims. Because amending

the complaint would not cure this deficiency, I dismiss this action in its entirety without leave to

re-plead. See Donnelly v. United States, 550 F. App’x 54, 55 (2d Cir. 2014) (summary order).

                                          CONCLUSION

         For the foregoing reasons, the defendant’s motion to dismiss is granted. All of the

plaintiff’s claims are dismissed. The Clerk of Court is directed to enter judgment accordingly and

close the case.

SO ORDERED.

                                                       ________/s/__________________
                                                       Allyne R. Ross
                                                       United States District Judge


Dated:            November 14, 2019
                  Brooklyn, New York




                                                  13
